


TEMPUR SEALY INTERNATIONAL, INC.
2013 EQUITY INCENTIVE PLAN
LONG-TERM INCENTIVE PLAN
Performance Restricted Stock Unit Award Agreement
[Name]
This 2015 Performance Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of [ DATE], is between Tempur Sealy International, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
individual identified below (the “Grantee”).
Grantee:
[Name]
 
 
Number of Target Shares in Award:
[NUMBER]
 
 
Date of Award:
 [ GRANT DATE]
 
 
Designated Period:
[SPECIFIED DESIGNATED PERIOD]



If this Agreement is not executed and returned to the Company by Grantee on or
before [ RETURN DATE], the award shall be treated as though it was never
granted, and Grantee shall have no further rights under this Agreement.


1.Award of Performance Restricted Stock Units. Pursuant and subject to the
Company’s 2013 Equity Incentive Plan, as amended (as the same may be amended
from time to time, the “2013 EIP”) and the Company’s Long-Term Incentive Plan as
adopted in connection with the 2013 EIP (the “LTI Plan”), the Company grants the
Grantee an award (the “Award”) for [NUMBER] of performance restricted stock
units (the “PRSUs”), each constituting the right on the terms and conditions set
forth herein to a share of the Company’s common stock, par value $0.01 per share
(the “Target Shares”), subject to upward or downward adjustment upon the
determination of a Final Award (as defined in Section 3 below) (such Target
Shares, as so adjusted, the “Shares”). This Award is granted as of [ GRANT DATE]
(the “Grant Date”) and is intended to qualify as a Qualified Performance-Based
Award.
2.Rights of the PRSUs and Target Shares. The Grantee will receive no dividend
equivalent payments on the PRSUs or with respect to the Target Shares. Unless
and until a Final Award has been determined and the Grantee has received the
Shares in accordance with the terms and conditions described herein, the Grantee
shall have none of the attributes of ownership with respect to any Shares.
3.Determination of Final Award.
(a)The Target Shares ultimately issued by the Company pursuant to the Award
shall be subject to adjustment according to the Company’s achievement
(“Performance”) of the Performance Metrics for the Award and compliance with the
provisions and rules set forth on Appendix A attached hereto (the “Performance
Metrics”) and incorporated herein by this reference (the Award as so adjusted,
“Final Award”).
(b)As provided in the LTI Plan, within sixty (60) days after the end of the
Designated Period, the Compensation Committee of the Board of Directors (the
“Committee”) shall determine and certify in writing (y) whether and to what
extent the Performance Metrics have been achieved and (z) based on such
Performance, the number of Shares to be issued to Grantee as the Final Award
(with the date of such determination referred to as the “Determination Date”).
(c)Not later than the fifteen (15th) day of the third month following the end of
the Designated Period, the Company shall issue the Shares, if any, to Grantee,
subject to Section 7 of this Agreement relating to tax withholding (the date of
such issuance or the date of such earlier issuance pursuant to Section 4(c)(i)
or 5(e) being referred to herein as the “Settlement Date”).




--------------------------------------------------------------------------------




4.Termination of Employment. If the Grantee’s employment with the Company and
its Affiliates terminates prior to the Determination Date, including because the
Grantee’s employer ceases to be an Affiliate, the Grantee’s rights to the Shares
and the Final Award shall be as follows:
(a)By the Company For Cause or By the Grantee Without Good Reason. If the
Grantee’s employment with the Company or its Affiliates is terminated by the
Company or such Affiliate For Cause or the Grantee resigns without Good Reason,
including by Retirement that is not an Approved Retirement or the Grantee’s
voluntary departure, the Award will terminate immediately, no Shares shall be
issued to Grantee and all of the Grantee’s rights to the Shares and Final Award
hereunder shall be forfeited. The terms “For Cause”, “Good Reason”, “Retirement”
and “Approved Retirement” are defined below.
(b)By the Company Other Than for Cause or By the Grantee for Good Reason. If the
Grantee’s employment with the Company or its Affiliates is terminated by the
Company or an Affiliate other than For Cause, by the Grantee’s resignation for
Good Reason or by reason of Grantee’s employer ceasing to be an Affiliate (in
the absence of a Change of Control), then this Award shall remain outstanding,
and the Grantee shall be entitled to receive a number of Shares the Grantee
would have been entitled to receive in a Final Award at the end of the
Designated Period had the Grantee’s employment not been so terminated based on
the extent, if any, to which the Performance Metrics for the Designated Period
are achieved, except that, in the event the Grantee’s employment is terminated
prior to the end of the first year of the Designated Period, the number of such
Shares, if any, shall be pro-rated downward based on the actual number of full
calendar months that elapsed from the beginning of such Designated Period to
such termination of employment as compared to 12, the total number of months in
the first year of the Designated Period (with no such pro-ration occurring if
such termination of employment occurs any time after the first year of the
Designated Period). For example, if Grantee’s employment is terminated on July
17, 2014, the Final Award will be based on the extent, if any, to which the
Performance Metrics for the Designated Period are achieved, and the Grantee
would receive 6/12ths of the Shares the Grantee would have been entitled to
receive in the Final Award for the Designated Period had the Grantee’s
employment not been terminated. These Shares will be issued at the same time as
set forth in Section 3(c) above. Notwithstanding anything herein to the
contrary, no Shares shall be issued and all of the Grantee’s rights to the Final
Award and any Shares otherwise due shall be forfeited, expire and terminate
unless (i) the Company shall have received a release of all claims from Grantee
in a form reasonably acceptable to the Company (and said release shall have
become irrevocable in accordance with its terms) prior to the end of the
Determination Date (or, if earlier, the deadline established in the form of
release delivered by the Company to the Grantee for execution); (ii) the Grantee
has ensured that the Company has a valid address for Grantee on file as of the
end of the Designated Period, the Determination Date and the Settlement Date;
and (iii) the Grantee shall have complied with the covenants set forth in
Section 12 of this Agreement.
(c)Death or Long-Term Disability.
(i)Death. If the Grantee dies at any time during the Designated Period, then the
Grantee shall be entitled to receive Shares equal to the number of Target Shares
granted to him pursuant to this Award in lieu of any claim to the Final Shares
(if any). These Shares will be issued within sixty (60) days after the date of
death or termination of employment.
(ii)Long-Term Disability. If Grantee’s employment ends due to Grantee’s
long-term disability (within the meaning of Section 409A of the Code) at any
time during the Designated Period, then the Award shall remain outstanding
through the end of the Designated Period and the Grantee shall be entitled to
receive a Final Award based on the extent, if any, to which the Performance
Metrics for the Designated Period are achieved. These Shares will be issued at
the same time as set forth in Section 3(c) above.
(d)Approved Retirement. In the event of Grantee’s Retirement, the Committee may
in its sole discretion consent to the partial acceleration of vesting of the
Award so that the Award shall remain outstanding through the end of the
Designated Period and the Grantee shall be entitled to receive a pro-rata Final
Award based on the extent, if any, to which the Performance Metrics for the
Designated Period are achieved, pro-rated using the same methodology as set
forth in paragraph (b) above, substituting for the date of termination of
employment therein the date of Grantee’s Retirement (an “Approved Retirement”);
provided, however, that no Shares shall be issued and all of the Grantee’s
rights to the Final Award and any Shares otherwise due shall be forfeited,
expire and terminate unless (i) the Company shall have received a release of all
claims from Grantee in a form reasonably acceptable to the Company (and said
release shall have become irrevocable in accordance with its terms) prior to the
end of the Designated Period (or, if earlier, the deadline established in the
form of release delivered by the Company to the Grantee for execution) and (ii)
the Grantee shall have complied with the covenants set forth in Section 12 of
this Agreement. These Shares will be issued at the same time as set forth in
Section 3(c) above.
(e)Definitions. For the purposes of this Agreement:
(i)“Employee”, “employment”, “termination of employment” and “cease to be
employed”, and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director;
(ii)“Change of Control” shall have the meaning set forth in the Plan, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code;




--------------------------------------------------------------------------------




(iii)“For Cause” shall mean any of the following: (A) Grantee’s willful and
continued failure to substantially perform the reasonably assigned duties with
the Company or any Affiliate of the Company which are consistent with Grantee’s
position and job description, other than any such failure resulting from
incapacity due to physical or mental illness, after a written notice is
delivered to Grantee by the Chief Executive Officer or Chief Human Resources
Officer of the Company, which specifically identifies the manner in which
Grantee has not substantially performed the assigned duties, (B) Grantee’s
willful engagement in illegal conduct which is materially and demonstrably
injurious to the Company or any Affiliate of the Company, (C) Grantee’s
conviction by a court of competent jurisdiction of, or pleading guilty or nolo
contendere to, any felony, or (D) Grantee’s commission of an act of fraud,
embezzlement, or misappropriation against the Company or any Affiliate of the
Company, including, but not limited to, the offer, payment, solicitation or
acceptance of any unlawful bribe or kickback with respect to the business of the
Company or any Affiliate of the Company; Please note award agreement for each
CEO, COO, EVP and any other employee who has an employment agreement which
defines such term, will, if applicable, define such term as it is defined in his
or her employment agreement.
(iv)“Good Reason” shall mean the relocation of Grantee’s principal workplace
over sixty (60) miles from the existing workplaces of the Company or any
Affiliate of the Company without the consent of Grantee (which consent shall not
be unreasonably withheld, delayed or conditioned); Please note award agreement
for each CEO, COO, EVP and any other employee who has an employment agreement
which defines such term, will, if applicable, define such term as it is defined
in his or her employment agreement. and
(v)“Retirement” shall have the meaning assigned to such term in the applicable
retirement policy of the Company or its Affiliates as in effect at such time.
5.Change of Control Provisions. Pursuant to Section 9 of the 2013 EIP,
immediately upon the occurrence of a Change of Control, all of the PRSUs subject
to this Award shall convert to time-based vesting restricted stock units
(“RSUs”, with the shares of the Company’s common stock issuable thereunder
referred to as “RSU Shares”), without any pro-ration, as follows:
(a)If the Change of Control occurs at any time during the Designated Period, the
Grantee shall be entitled to receive RSUs equal to the number of Target Shares
in lieu of any claim to a Final Award.
(b)None of the RSUs issued to Grantee in connection with a Change of Control
pursuant to this Section 5 shall be immediately vested as of the date of such
Change of Control (unless otherwise provided below). All of such RSUs shall vest
on the last day of the Designated Period (for purposes of this Section 5, the
“Vesting Date”), regardless of whether the Company has then achieved any of the
Performance Metrics if the Grantee’s employment with the Company and its
Affiliates continues through the period commencing on the date of the Change of
Control and ending on the Vesting Date (the “Vesting Period”).
(c)If the Grantee’s employment with the Company and its Affiliates terminates
during the Vesting Period, the right to the RSUs shall be as follows:
(i)If the Grantee’s employment with the Company or its Affiliates is terminated
by the Company For Cause or the Grantee resigns without Good Reason, including
by Retirement that is not an Approved Retirement or the Grantee’s voluntary
departure, the RSUs will terminate immediately, no RSU Shares shall be issued to
Grantee and all of the Grantee’s rights to the RSUs and the RSU Shares hereunder
shall be forfeited.
(ii)If the Grantee’s employment with the Company or its Affiliates is terminated
by the Company or an Affiliate other than For Cause, by the Grantee’s
resignation for Good Reason or by reason of Grantee’s employer ceasing to be an
Affiliate following a Change of Control at any time following the Change of
Control, then all of the RSUs shall vest immediately, and the Grantee shall be
entitled to receive all of the RSU Shares he would have been entitled to receive
on the Vesting Date with respect thereto.
(iii)If the Grantee dies or the Company or an Affiliate of the Company
terminates Grantee’s employment due to Grantee’s long-term disability (within
the meaning of Section 409A of the Code), then all of the RSUs shall vest and
the Grantee shall be entitled to receive all of the RSU Shares with respect
thereto. These Shares will be issued within sixty (60) days after the date of
death or termination of employment.
(iv)In the event of Grantee’s Approved Retirement, then the number of RSUs that
will vest and Shares issued in connection therewith shall be pro-rated downward
based on the actual number of calendar days that elapsed from the date the Award
was initially granted under this Agreement to the date of such Approved
Retirement, versus the total number of calendar days in the Designated Period;
provided, however, that no RSU Shares shall be issued and all of the Grantee’s
rights to the RSUs and any Shares otherwise due shall be forfeited, expire and
terminate unless (i) the Company shall have received a release of all claims
from Grantee in a form reasonably acceptable to the Company (and said release
shall have become irrevocable in accordance with its terms) prior to the 50th
day following Grantee’s termination of employment and (ii) the Grantee shall
have complied with the covenants set forth in Section 12 of this Agreement.
(v)In the event that, immediately following a Change of Control, a successor
organization does not convert, replace or assume the RSUs, all of the RSUs shall
immediately vest and the Grantee shall be entitled to receive all of the RSU
Shares represented thereby.
(d)In all cases, any issuance of RSU Shares upon vesting of the RSUs in
accordance with this Section 5 shall be made promptly and, in any event, within
twenty (20) days following the date such RSUs shall become vested. For this




--------------------------------------------------------------------------------




purpose, RSUs vesting on account of (w) a termination by the Company other than
For Cause, (x) resignation by the Grantee for Good Reason, (y) Grantee’s
employer ceasing to be an Affiliate following a Change of Control at any time
following the Change of Control, or (z) an Approved Retirement, shall be treated
as vesting on the Company’s receipt of the required release of claims but
delivery of the RSU Shares at that time shall not obviate the need to comply
with the covenants contained in Section 12 until the Covenant Termination Date
(as defined in Section 12) in order to retain the RSU Shares then delivered.
(e)The Company (or any successor organization) may require the Grantee to enter
into a restricted stock unit award agreement that replaces this Agreement and
reflects the terms described above.
6.Settlement. The Final Award shall be settled by the issuance of Shares and not
by payment of any cash, notwithstanding any provision of the 2013 EIP.
7.Withholding. Pursuant to the 2013 EIP, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to the Final Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on the Final Award. The obligations of the Company under
this Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee. However, in such cases Grantee may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold a portion of the Shares or RSU Shares to be issued under
this Award to satisfy the Grantee’s tax obligations. The Grantee may only elect
to have Shares or RSU Shares withheld having a Market Value on the date the tax
is to be determined equal to the minimum statutory total withholding taxes
arising upon the vesting of any Shares or RSU Shares. If the Grantee has not
submitted an election on or before the thirtieth (30) day prior to the
Determination Date, Grantee shall be deemed to have elected to have shares
withheld from the Shares or RSU Shares to be issued under this award to satisfy
the Grantee’s tax obligation. All elections shall be irrevocable, made in
writing, signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee deems appropriate.
8.Other Provisions.
(a)This Agreement does not give the Grantee any right to continue to be employed
by the Company or any of its Affiliates, or limit, in any way, the right of the
Company or any of its Affiliates to terminate the Grantee’s employment, at any
time, for any reason not specifically prohibited by law.
(b)The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any Shares or RSU Shares due to the Grantee
upon the Settlement Date with respect to Final Award which results from the
inability of the Company to obtain, from each regulatory body having
jurisdiction, all requisite authority to issue or transfer shares of common
stock of the Company if counsel for the Company deems such authority necessary
for the lawful issuance or transfer of any such Shares or RSU Shares. Acceptance
of this Award constitutes the Grantee’s agreement that the Shares or RSU Shares
subsequently acquired hereunder, if any, will not be sold or otherwise disposed
of by the Grantee in violation of any applicable securities laws or regulations.
(c)The Final Award and entitlement to the Shares or RSU Shares are subject to
this Agreement and Grantee’s acceptance hereof shall constitute the Grantee’s
agreement to any administrative regulations of the Committee.
(d)All decisions of the Committee upon any questions arising under the 2013 EIP
and LTI Plan or under these terms and conditions shall be conclusive and
binding, including, without limitation, those decisions and determinations to
adjust the Award made by the Committee pursuant to the authority granted under
Section 8 of the 2013 EIP.
(e)No rights hereunder related to this Award or the Final Award shall be
transferable, voluntarily or otherwise and no rights hereunder related to the
underlying Target Shares or RSU Shares shall be transferable until such time, if
ever, that the Shares or RSU Shares are earned and delivered.
9.Incorporation of 2013 EIP and LTI Plan Terms. This Award is granted subject to
all of the applicable terms and provisions of the 2013 EIP and the LTI Plan,
including without limitation, the provisions of Section 7.7(e) and Section 8 of
the 2013 EIP. Capitalized terms used but not defined herein shall have the
meaning assigned under the 2013 EIP and the LTI Plan. In the event of any
conflict between the terms of this Agreement and the terms of the 2013 EIP and
LTI Plan, the provisions of the 2013 EIP and LTI Plan shall control.
10.Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Grantee. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.
11.Tax Consequences.
(a)The Company makes no representation or warranty as to the tax treatment of
this Award or the Final Award, including upon the issuance of the Shares or RSU
Shares or upon the Grantee’s sale or other disposition of the Shares or RSU
Shares. The Grantee should rely on the Grantee’s own tax advisors for such
advice. Notwithstanding the foregoing, the Grantee and the Company hereby
acknowledge that both the Grantee and the Company may be subject to certain
obligations for tax withholdings, social security taxes and other applicable
taxes associated with the vesting of the PRSUs or the Shares by the Grantee
pursuant to this Agreement. The Grantee hereby affirmatively consents to the
transfer between his or




--------------------------------------------------------------------------------




her employer and the Company of any and all personal information necessary for
the Company and his employer to comply with its obligations.
(b)All amounts earned and paid pursuant to this Agreement are intended to be
paid in compliance with, or on a basis exempt from, Section 409A of the Code.
This Agreement, and all terms and conditions used herein, shall be interpreted
and construed consistent with that intent. However, the Company does not warrant
all such payments will be exempt from, or paid in compliance with, Section 409A.
The Grantee bears the entire risk of any adverse federal, state or local tax
consequences and penalty taxes which may result from payments made on a basis
contrary to the provisions of Section 409A or comparable provisions of any
applicable state or local income tax laws.
12.Certain Remedies.
(a)If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Grantee’s employment with the Company and its
Affiliates, and (z) as and if applicable, the expiration of the Designated
Period or the Vesting Date, in either case, that occurs after the date of
termination of Grantee’s employment with the Company and its Affiliates,
pursuant to Section 4(b), 4(d) or 5(c)(iv) (the later of such days being the
“Covenant Termination Date”), any of the following occur :
(i)the Grantee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its Board, or its Affiliates;
(ii)the Grantee accepts employment or a consulting or advisory engagement with
any Competitive Enterprise of the Company or its Affiliates or the Grantee
otherwise engages in competition with the Company or its Affiliates;
(iii)the Grantee acts against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting the Grantee’s new
employer to recruit or employ an employee of the Company or any Affiliate
without the Company’s written consent;
(iv)the Grantee fails to protect and safeguard while in the Grantee’s possession
or control, or surrender to the Company upon termination of the Grantee’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Grantee;
(v)the Grantee solicits or encourages any person or enterprise with which the
Grantee has had business-related contact, who has been a customer of the Company
or any of its Affiliates, to terminate its relationship with any of them;
(vi)the Grantee takes any action or makes any statement, written or oral, that
disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Grantee takes any action that is intended to, or that does in
fact, damage the business or reputation of the Company or its Affiliates, or the
personal or business reputations of any of their respective directors, officers,
agents, or employees, or that interferes with, impairs or disrupts the normal
operations of the Company or its Affiliates; or
(vii)the Grantee breaches any confidentiality obligations the Grantee has to the
Company or an Affiliate, the Grantee fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Grantee uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Grantee discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then
(1)this Award shall terminate and be cancelled effective as of the date on which
the Grantee entered into such activity, unless terminated or cancelled sooner by
operation of another term or condition of this Agreement, the 2013 EIP or the
LTI Plan;
(2)any Shares or RSU Shares acquired and held by the Grantee pursuant to the
Award during the Applicable Period (as defined below) may be repurchased by the
Company at a purchase price of $0.01 per share; and
(3)any after-tax proceeds realized by the Grantee from the sale of Shares or RSU
Shares acquired through the Award during the Applicable Period shall be paid by
the Grantee to the Company.
(b)The term “Applicable Period” shall mean the period commencing on the later of
the date of this Agreement or the date which is one (1) year prior to the
Grantee’s termination of employment with the Company or any Affiliate and ending
on the Covenant Termination Date.
(c)The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix B Please note award agreement for each CEO, COO,
EVP and any other employee who has an employment agreement which defines such
term, will, if applicable, define such term as it is defined in his or her
employment agreement. hereto, which may be amended by the Company from time to
time upon notice to the Grantee. At any time the Grantee may request in writing
that the Company make a determination whether a particular enterprise is a
Competitive Enterprise. Such determination will be made within fourteen (14)
days after the receipt of sufficient




--------------------------------------------------------------------------------




information from the Grantee about the enterprise, and the determination will be
valid for a period of ninety (90) days commencing on the date of determination.
13.Right of Set Off. By executing this Agreement, the Grantee consents to a
deduction from any amounts the Company or any Affiliate owes the Grantee from
time to time, to the extent of the amounts the Grantee owes the Company under
Section 12 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Grantee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Grantee owes the
Company, calculated as set forth above, the Grantee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.
14.Nature of Remedies.
(a)The remedies set forth in Sections 12 and 13 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
(b)The Company shall be entitled to place a legend on any certificate evidencing
any Shares acquired upon vesting of this Award referring to the repurchase right
set forth in Section 12(a) above. The Company shall also be entitled to issue
stop transfer instructions to the Company’s stock transfer agent in the event
the Company believes that any event referred to in Section 12(a) has occurred or
is reasonably likely to occur.


[Remainder of page intentionally left blank]




In Witness Whereof, the parties have executed this Performance Restricted Stock
Unit Award Agreement as a sealed instrument as of the date first above written.
TEMPUR SEALY INTERNATIONAL, INC.




By:        
Name:
Title:


GRANTEE


    
Grantee signature
    
Name of Grantee










